DETAILED ACTION
This action is responsive to Applicant’s amendments filed 8/26/2022 and the remarks filed 8/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 6-8, 11-16, and 18-22 are pending.
Claims 6 and 15 are withdrawn.
Claims 2-5, 9-10, and 17 are cancelled.
Claim 22 is new.
Claim 18 is currently amended.

Allowable Subject Matter
Claims 1, 7-8, 11-14, 16, 19, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or reasonably suggest the limitation “the suction unit includes a suction pipe which is branched from and connected to the flow path forming pipe at an intersecting portion at which the second flow path and the turning back flow path intersect and in which a suction flow path is formed, the suction flow path is directly connected to the intersecting portion” in the context of the other limitations of the claim.
Particularly, Mandal and Hasebe teach (in combination) a two-nozzle apparatus with a “turning back” flow path structure, and Iwata teaches a suction unit capable of performing the functions of the “suction unit”. However, the prior art does not appear to disclose the particular attachment structure of claim 1, where the suction pipe is branched from and connected to the flow path forming pipe at, and directly connected to, an intersecting portion.
Regarding claims 7-8, 11-14, 16,19, and 22, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) in view of Hasebe (US Pub. 2003/0186560).
The Examiner notes that Mandal is applicant-cited prior art in the IDS filed 1/16/2020.
Regarding claim 18, Mandal teaches a substrate processing apparatus (Abstract, Fig. 4) comprising: 
a substrate holding unit ([0028] and Fig. 4, spin chuck #44) which holds a substrate horizontally (Fig. 4, wafer W held horizontally); 
a processing liquid supplying unit ([0028]-[0029] and Fig. 4, dispense arm #50, supply unit #52, supply nozzle #54, dispense nozzle #55, and fluid input lines #51A/B – see Fig. 5) which supplies a processing liquid ([0030] and Fig. 4, via supply unit #52) to an upper surface of the substrate (see arrangement in Fig. 4), the processing liquid supplying unit having a first processing liquid nozzle (Fig. 5, chamber #57A of fluid nozzle #55) which discharges the processing liquid ([0032]); and 
a moving unit ([0029] and Fig. 4, motor-driven actuator #49) which moves the processing liquid supplying unit between a process position ([0029]: a rinse position over the substrate) at which the first processing liquid nozzle faces the upper surface of the substrate (see previous) and a retreat position ([0029]: a non-rinse position away from the substrate surface) at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate (see previous), 
wherein the processing liquid supplying unit includes 
a first flow path which is formed in the first processing liquid nozzle ([0032] and Fig. 4, flow path from supply unit #52 to chamber #57A via fluid inlet lines #51A, shown in Fig. 5) and extends in parallel with the upper surface of the substrate (Mandal – Fig. 6, nozzle #54 defining first flow path parallel to upper surface of wafer W), the first flow path having one end part that faces a central region of the substrate (Fig. 4, nozzle with an end over a central region of wafer W) and an other end part that faces a peripheral region of the substrate (Fig. 4, nozzle with opposite end over a peripheral region of wafer W), in a state where the processing liquid supplying unit is positioned at the process position (Fig. 4, appears to be shown above the wafer surface), and
a plurality of discharge ports ([0032] and Fig. 5, nozzle tips #66A) which are formed in the first processing liquid nozzle ([0032] and Fig. 5), are arranged along an extending direction in which the first flow path extends (Figs. 4 and 5, nozzle tips #66A arranged longitudinally with the nozzle/flow path), and have a first discharge direction along which the processing liquid in the first flow path is discharged to the upper surface of the substrate ([0029], [0032], would dispense liquid similar to the pattern in Fig. 7A, thus “a first discharge direction” is the steepest liquid vector), the first flow path includes a plurality of discharge flow paths corresponding to the plurality of the discharge ports, respectively (see Fig. 6, discharge direction of #66A similar to the steepest liquid vector of Fig. 7A, plurality of ports as in Fig. 5), each of the plurality of discharge flow paths includes a flow path extending in the first discharge direction from the corresponding one of the plurality of discharge ports (see Fig. 6), and wherein the first discharge direction is defined in a state where the plurality of discharge ports discharge the processing liquid to the upper surface of the substrate (see as previous – [0029] and [0032], along with Fig. 7A),
a second processing liquid nozzle (Fig. 5, chamber #57B of fluid nozzle #55 with related inlet line #51B and nozzle tips #66B) having a second discharge direction (would dispense liquid similar to the pattern in Fig. 7A, thus “a second discharge direction” is the shallowest liquid vector) which is not parallel with the first direction (see Fig. 7A, shallowest liquid vector and steepest liquid vector are not parallel), and along which a processing liquid is discharged from the second processing nozzle to the upper surface of the substrate ([0032], wherein the second nozzle includes a discharge portion extending in the second discharge direction from a discharge port from which the processing liquid is discharged (Fig. 6, discharge portion is considered to be a region of the opening of #66B extending substantially the same direction as the shallow discharge vector shown in Fig. 7A), and the second discharge direction is defined in a state where the second processing nozzle discharges the processing liquid to the upper surface of the substrate (see as previous – [0029] and [0032], along with Fig. 7A), and
a side piping ([0032] and Fig. 5, inlet line #51B, the chamber #57B, and the volume of nozzle tips #66B) which is provided at a lateral position of the first flow path (Fig. 5, chamber #57 provided at a lateral side of #57A), and supplies the processing liquid to the second processing liquid nozzle ([0032] and Fig. 5, supplies fluid to chamber #57B and tip part #66B),
wherein the side piping includes a horizontal part which extends in a horizontal direction (Fig. 5, chamber #57B extends horizontally parallel to the wafer), and a hanging part which extends from the horizontal part (Fig. 5, nozzle tips #66B hang downward from the chamber #57B) and inclines with respect to the horizontal direction ([0032] and Fig. 5, nozzle tips #66B angled with respect to the body #55) such that a tip part of the hanging part is located lower than a base part of the hanging part (Fig. 5, #66B below #57B), and

    PNG
    media_image1.png
    252
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    543
    669
    media_image2.png
    Greyscale

the second processing liquid nozzle is connected to the tip part of the hanging part (Figs. 4 and 5, tip as annotated above connects to nozzle #54/#55 and, specifically, the “tip” of inlet line #51B appears to connect to chamber #57B; see [0032]),
the one end part of the first flow path is provided at an end part of the processing liquid nozzle in the extending direction (Fig. 4, end of flow path over central region of wafer W in the same longitudinal direction), 
the plurality of the discharge ports face the upper surface of the substrate (see Figs. 4 and 5, nozzle tips #56/#66), and
the processing liquid nozzle extends in parallel with the upper surface of the substrate (Fig. 4, nozzle #54 extends in parallel with upper surface of wafer W).

Mandel does not teach a second flow path which is located above the first flow path, extends so as to overlap the first flow path in a plan view, extends in parallel with the first flow path as turning back from the one end part of the first flow path, and supplies the processing liquid to the one end part of the first flow path, nor wherein the first flow path is closed at the other end part of the first flow path, the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed, nor the flow path forming pipe is fixed with the first processing liquid nozzle, nor a support that is configured to support the flow path forming pipe and the side piping together such that a relative directional relationship between the first discharge direction and the second discharge direction is fixed.
However, Hasebe teaches a second flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A) which extends in parallel with the first flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A parallel to spouting tube portion #42B) as turning back (Fig. 6, U-turn) from the one end part of the first flow path (Fig. 6, initial “end” of spouting tube portion #42B), and supplies the processing liquid to the one end part of the first flow path ([0062]: supplies process gas/fluid), and wherein the first flow path is closed at the other end part of the first flow path (Hasebe – Fig. 6, terminal end of #42B is closed), the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed (Hasebe – [0062] and Fig. 6, tube #42 with an internal path for fluid flow, as seen in Fig. 7), the flow path forming pipe is fixed with the processing liquid nozzle (as in Fig. 6, the “nozzle” is the portion #42B of the overall tube #42, where the second flow path is formed in the portion #42A which is integrally formed with #42B), and a support (Hasebe – [0055] and Fig. 2, bridge members #33) that is configured to support the flow path forming pipe and the side piping together (Hasebe – Fig. 2, supports #32A and #32B together) such that a relative directional relationship between the first discharge direction and the second discharge direction is fixed (Hasebe – Fig. 2, reinforcing bridge members hold both pipes in rigid alignment such that any discharge direction would be fixed).
Both Mandal and Hasebe teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).
As such, when the processing liquid supplying unit shape is modified by the teachings of Mandal, as above, the modified Mandal apparatus would teach wherein the second flow path is located above the first flow path, and extends so as to overlap the first flow path in a plan view (as in Hasebe Figs. 2 and 3, oriented horizontally as in Mandal Fig. 5).

To clarify the record, the claim limitations “which holds a substrate horizontally”, “which supplies a processing liquid to an upper surface of the substrate”, “which discharges the processing liquid”, “which moves the processing liquid supplying unit between a process position at which the first processing liquid nozzle faces the upper surface of the substrate and a retreat position at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate”, “in a state where the processing liquid supplying unit is positioned at the process position”, “and supplies the processing liquid to the one end part of the first flow path”, “supplies the processing liquid to the second processing liquid nozzle”, and “configured to support the flow path forming pipe and the side piping together such that a relative directional relationship between the first discharge direction and the second discharge direction is fixed” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Additionally, the limitations pertaining to the: first/second discharge directions, first/second flow paths, the plurality of discharge flow paths, and the discharge portion are regarded as intended uses of the apparatus since the “discharge direction” appears to reference the directionality of the processing liquid, not a structural feature of the nozzle itself.
The modified Mandal apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 20, Mandal teaches wherein the moving unit includes a pivoting unit which turns the processing liquid supplying unit around a pivoting axis along a vertical direction (Mandal – [0029]: dispense arm may be configured to pivotally move about a respective vertical z-axis to sweep over the wafer, see annotated Fig. 3 below).

    PNG
    media_image3.png
    335
    384
    media_image3.png
    Greyscale


Mandal does not teach wherein the other end of the first flow path is positioned closer to the pivoting axis than the one end part of the first flow path.
However, Hasebe teaches wherein the other end of the first flow path (Hasebe – [0062] and Fig. 6, path in tube portion #42B) is positioned closer to the pivoting axis than the one end part of the first flow path (see annotated Hasebe Fig. 6 below, oriented as would modify the Mandal apparatus, the other end part of #42B is closer than the one end part to where the pivoting axis would be located, as taught by Mandal).

    PNG
    media_image4.png
    233
    567
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) and Hasebe (US Pub. 2003/0186560), as applied to claims 18 and 20 above, and further in view of Sakamoto (US Patent 6,382,849).
The limitations of claims 18 and 20 are set forth above.
Regarding claim 21, modified Mandal does not teach a first valve interposed in the flow path forming pipe to switch between presence and absence of discharge and/or change a flow rate of the processing liquid from the first processing nozzle, nor a second valve interposed in the side piping to switch between presence and absence of discharge and/or change a flow rate of the processing liquid from the second processing nozzle.
However, Sakamoto teaches a first valve (Sakamoto – C12, L36 and Fig. 20, valve #132a) interposed in the flow path forming pipe (Sakamoto – Fig. 20, first tube #88a) to switch between presence and absence of discharge and/or change a flow rate of the processing liquid (Sakamoto – C12, L33-44) from the first processing nozzle (Sakamoto – Fig. 20, developing solution storage #130a with discharge ports #87’), and a second valve (Sakamoto – C12, L36 and Fig. 20, valve #132b) interposed in the side piping (Sakamoto – Fig. 20, second tube #88b) to switch between presence and absence of discharge and/or change a flow rate of the processing liquid (Sakamoto – C12, L33-44) from the second processing nozzle (Sakamoto – Fig. 20, developing solution storage #130b with discharge ports #87’).
Modified Mandal and Sakamoto both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the valves of Sakamoto in order to controllably dispense processing fluid from a variety of nozzles (Sakamoto – C12, L52-67) to reduce the overall usage of the processing fluid (Sakamoto – C13, L17-22).


Response to Arguments
Applicant has suitably amended claim 18 to alleviate new matter and indefinite claim language, thus the rejections of claims 18 and 20-21 under sections 112(a) and 112(b) have been withdrawn.
Examiner notes claim 22 has been indicated as allowable herein at least based upon its dependency to claim 1, which continues to be indicated as allowable.

Regarding claim 18, Applicant’s arguments have been carefully considered, but are not persuasive. 

Particularly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant cites par. [0061] of the instant Application (Remarks, pg. 10) with an emphasized portion, and makes a statement regarding an arrangement of the nozzle tips #66A/B of Mandal, but does not argue why the structure of Mandal does not teach the limitations, but instead merely asserts: “[t]hus, the Examiner’s rejection of claims 18-21 based on the Mandal reference is no longer applicable” (Remarks, pg. 11).
In accordance, the Examiner submits that Mandal in view of Hasebe continue to teach the limitations of claims 18 and 20-21 (claim 19 depends from claim 1, despite Applicant including it in the Remarks above). The nozzles of Mandal do not spray a collimated stream of liquid in all the same direction- as is shown in Fig. 7A, an embodiment similar to that shown in Figs. 4-6 show a conical discharge of liquid from the plurality of nozzles. As such, any two single directions in the entire conical discharge can reasonably be interpreted as first and second discharge directions such that they are not parallel, as is claimed.
Additionally, the Examiner notes that the “support” as currently claimed in claim 18 is met by the structures #33 of Hasebe, as well as any other portion of the structure of Mandal that can reasonably be considered to be structurally supporting either nozzle in any way.
Lastly, the Examiner notes that claim 18 is replete with functional language (which has been specifically identified in the 103 rejection above). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As modified Mandal teaches the structural features and the capability of the apparatus to perform the functional language, it continues to meet the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kurt Sweely/Examiner, Art Unit 1718          

/Benjamin Kendall/Primary Examiner, Art Unit 1718